SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 Exhibit 8.1 May 4, 2009 Credit Suisse Asset Repackaging Depositor LLC 11 Madison Avenue New York, New York 10010 Re: Credit Suisse Asset Repackaging Depositor LLC Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as special tax counsel for Credit Suisse Asset Repackaging Depositor LLC, a Delaware limited liability company (the “Company”), in connection with the preparation of its registration statement on Form S-3 (the “Registration Statement”) relating to the issuance from time to time in one or more series (each, a “Series”) of trust pass-through certificates (the “Certificates”) that are registered on such Registration Statement.The Registration Statement has been filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).As set forth in the Registration Statement, each Series of Certificates will be issued by a separate trust to be formed by the Company under and pursuant to the conditions of a trust agreement to be identified in the prospectus supplement for such Series of Certificates. We have examined the prospectus and form of prospectus supplement contained in the
